July 9, 2007



Mr. Dennis P. Wolf



[address]



Dear Dennis:



We are very pleased to offer you the opportunity to serve on the Board of
Directors of Quantum Corporation.



As a Member of the Board of Directors, your retainer will be $42,000 per annum,
$31,500 of which will be paid in cash and the remaining $10,500 in restricted
stock units. Additionally, you are expected to serve on at least one Committee
of the Board. Once your Committee membership is determined, you will receive a
retainer, per Committee, of $7,500 per annum, $5,625 of which will be paid in
cash and $1,875 of which will be paid in restricted stock units. The cash
portions of the retainers are generally paid in quarterly installments while the
restricted stock units are paid annually. Quantum will also reimburse you for
any travel or incidental expenses associated with performing your duties as a
Board member.



We will recommend to the Leadership and Compensation Committee that 45,000
shares of Quantum stock options be awarded to you. The price for the options
will be set at the closing price on the date of the next Leadership and
Compensation Committee approval, which occur at the end of each month. Once the
stock options have been approved and the price has been set, you will receive
documentation from E*Trade, Quantum's Stock Administrator, within two (2) months
from your start date. If you remain a Board member, you will continue to receive
an annual stock grant thereafter. You will have the option of electing to
receive the annual stock grant solely in stock options (in the amount of 35,000
shares), solely in restricted stock units (in the amount of 11,667 restricted
stock units), or in an combination of stock options and restricted stock units
(based on a ratio of one restricted stock unit for every three stock options).
Details of the ongoing annual stock program will be forthcoming and are subject
to change. Lastly, we are pleased to offer you the opportunity to participate in
Quantum's Deferred Compensation Program, details of which are enclosed in this
packet.



To confirm your acceptance of our offer, please sign one copy of this letter,
complete the enclosed documents, and return them in the enclosed envelope.
Please note that your membership becomes official upon your acceptance, as the
Board of Directors' have already approved your appointment. Upon your
appointment, our General Counsel, Shawn Hall, will contact you to arrange a
Board of Directors' orientation.



Dennis P. Wolf

July 9, 2007

Page 2 of 2



 

Dennis, we are very enthusiastic about you joining our Board of Directors. If
you have any questions, please do not hesitate to contact me. Again, it is a
pleasure to welcome you to Quantum Corporation.



 

Sincerely,



/s/ Shawn Hall for



Rick Belluzzo

Chairman & CEO

Quantum Corporation

(408) 944-4411



 

 

 

I understand and accept the terms of this agreement.



 

Signed: /s/ Dennis Wolf Date: July 12, 2007

Dennis P. Wolf



Start Date: July 12, 2007



 

 

 

Enclosures:

Return Envelope

Deferred Compensation Program overview and forms

Director Change in Control Agreement

Director Indemnification Agreement

Board of Director Handbook

The High Road: Quantum's Business Conduct & Ethics Policy

Section 16 Policy Documentation



 

 

cc: Compensation

Legal